Citation Nr: 1119955	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  08-12 980	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.30 for surgery on the service-connected right knee disability in September 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1952 to June 1974.  

This matter originally came before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Togus, Maine.

A prior Board decision in September 2010 granted an earlier effective date for the award of a 30 percent evaluation for a total knee replacement.  The effective date initially assigned was February 7, 2007, and the Board's allowance assigned a date of February 7, 2006.  The Board also remanded a claim of entitlement to a total rating under 38 C.F.R. § 4.30 in connection with knee surgery performed in September 2005.  The remand instructed the RO/AMC to issue a statement of the case as to that issue.  Although the statement of the case characterizes the issue on appeal as that of entitlement to an earlier effective date for increased compensation, to include based on clear and unmistakable error, it is clear from the "decision" portion of that document that a total and temporary 100 percent evaluation based on a period of convalescence was contemplated.  The Board has recharacterized the issue on the title page to better reflect the benefit sought by the appellant in this case.

The issue of service connection for depression was raised by the Veteran in October 2010, but the issue not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from June 1952 to June 1974.  

2.  In January 2011, the RO issued a statement of the case (SOC) addressing the claim.  

3.  In February 2011, prior to filing a substantive appeal, the Board received notification from the Veteran that he wished to withdrawal his appeal. 


CONCLUSION OF LAW

The appeal must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board previously remanded this matter to the RO in September 2010.  At that time it was  found that the Veteran had submitted a timely notice of disagreement (NOD)  following notice of a September 2007 rating decision that denied entitlement to a 100 percent rating for a temporary total rating based upon convalescence pursuant to 38 C.F.R. § 4.30 in connection with right knee total knee replacement surgery in September 2005.   The Board remanded the matter for issuance of a SOC, pursuant to Manlicon v. West, 12 Vet. App. 238 (1999).  

Upon remand, the RO issued a SOC in January 2011.  Thereafter, in February 2011, the Veteran submitted correspondence in which he requested that his appeal before the Board be withdrawn.  

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  A substantive appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals," or other correspondence containing the necessary information.  38 C.F.R. § 20.202.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

As the Veteran in the present case has submitted a NOD, but no substantive appeal, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed for lack of jurisdiction.




		
ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


